621 N.W.2d 459 (2001)
Roger D. CLAUSEN, Relator,
v.
The DOTSON COMPANY, and American Mutual Liability Ins. Co./Minn. Insurance Guaranty Association/MIGA, Respondents,
Continental Machines, Inc., and Reliance Insurance Company, Respondents,
D.C. Hey Company, and Liberty Mutual Insurance Company, Respondents, and
Special Compensation Fund.
No. C0-00-1864.
Supreme Court of Minnesota.
January 17, 2001.
Rehearing Denied February 14, 2001.
Roger D. Calusen, Mankato, MN, Pro Se.
Cousineau, McGuire & Anderson, John T. Thul, Minneapolis, for Respondents Continental Machines' and Reliance Ins. Co.'s.
Abrams & Smith, Paul R. Smith, Minneapolis, for Respondents Dotson Company's and MIGA.
Conley & Borgeson, Steven C. Gilmore, St. Paul, for Respondents D.C. Hey Co.'s and Liberty Mut. Ins. Co.'s.
Special Compensation Fund, Workers' Compensation Division, St. Paul, for Respondent Special Compensation Fund's.
Considered and decided by the court en banc.

ORDER
PER CURIAM.
Based upon all the files, records and proceedings herein,
*460 IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 26, 2000, be, and the same is, affirmed without opinion. See Minn.R.Civ.App.P. 136.01, subd. 1(b).